DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 04/01/2022. Claims 1-15 are presently pending for examination. Claims 1, 14, and 15 have been amended. No claims are canceled or newly added. 

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the examiner's amendment to claim.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Blake L. Holt (Reg. No. 78,639) on 04/20/2022. 

The application has been amended as follows:

Please replace claim 1 with:
1. (Currently Amended) A processing device comprising: 
a buffer directly coupled to a system bus, 
a ciphering device directly coupled to the system bus, and 
a memory directly coupled to the ciphering device and directly coupled to the system bus; 
wherein the processing device is configured to operate in at least one of a deciphering mode or a ciphering mode; 
wherein the ciphering device, when the processing device is configured to operate in the deciphering mode, is configured to: 
receive a ciphered data unit (DU) from the buffer over the system bus, 
transfer the ciphered data unit to the memory; 
decipher the ciphered data unit at the input interface to the memory 
transfer the deciphered data unit to the memory; 
wherein the ciphering device, when the processing device is configured to operate in the ciphering mode, is configured to: 
receive a data unit from the memory, 
cipher the data unit at the output interface from the memory 
transfer the ciphered data unit to the buffer over the system bus.  

Please replace claim 3 with:
3. (Currently Amended) The processing device according to claim 2, wherein the ciphering device is further configured to: 
receive the ciphering parameter, 
decipher the ciphered data unit based on the received ciphering parameter 

Please replace claim 6 with:
6. (Currently Amended) The processing device according to claim 5, wherein the ciphering device is further configured to: 
receive a ciphering parameter for the ciphered data unit, 
fetch the first segment of the ciphered data unit from the memory, 
receive a second segment of the ciphered data unit directly from the buffer over the system bus, wherein the second segment is a remaining segment of the ciphered data unit; 
decipher the first segment and the second segment of the ciphered data unit based on the received ciphering parameter 

Please replace claim 10 with:
10. (Currently Amended) The processing device according to claim 1, wherein the processing device, when configured to operate in the ciphering mode, is configured to: 
cipher the data unit with a ciphering parameter 
transfer the ciphering parameter directly to the buffer over the system bus.  

Please replace claim 14 with:
14. (Currently Amended) A method for a processing device, the processing device comprising 
a buffer directly coupled to a system bus, 
a ciphering device directly coupled to the system bus, and -4-Attorney's Docket No. 10167P732PATENT 
a memory directly coupled to the ciphering device and directly coupled to the system bus; 
wherein the processing device is configured to operate in at least one of a deciphering mode or in a ciphering mode, the method comprising: 
when the processing device is configured to operate in the deciphering mode, 
receiving, by the ciphering device, a ciphered data unit from a buffer over a system bus, 
transferring the ciphered data unit to the memory; 
deciphering, by the ciphering device, the ciphered data unit at the input interface to the memory 
transferring, by the ciphering device, the deciphered data unit to a memory; 
when the processing device is configured to operate in the ciphering mode, 
receiving, by the ciphering device, a data unit from the memory, 
ciphering, by the ciphering device, the data unit at the output interface from the memory 
transferring, by the ciphering device, the ciphered data unit to the buffer over the system bus.  

Please replace claim 15 with:
15. (Currently Amended) A computer program product comprising a non-transitory computer-readable medium and computer executable instructions stored on the non-transitory computer-readable medium, wherein when the instructions are executed by a processor, causes the processor to perform operations comprising: 
receiving, by a ciphering device directly coupled to a system bus, a ciphered data unit from a buffer over the system bus, the buffer is directly coupled to the system bus; 
transferring the ciphered data unit to a memory; 
deciphering, by the ciphering device, the ciphered data unit at the input interface to the memory 
transferring, by the ciphering device, the deciphered data unit to a memory, the memory is directly coupled to the ciphering device and directly coupled to the system bus; 
receiving, by the ciphering device, a data unit from the memory; 
ciphering, by the ciphering device, the data unit at the output interface from the memory 
transferring, by the ciphering device, the ciphered data unit to the buffer over the system bus.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1, 14 and 15, the prior art of record (Krishna et al. (US 7,600,131 B1; hereinafter Krishna) in view of Chen et al. (US 2016/0204907 A1; hereinafter Chen)) does not disclose:

“A processing device comprising: 
a buffer directly coupled to a system bus, 
a ciphering device directly coupled to the system bus, and 
a memory directly coupled to the ciphering device and directly coupled to the system bus; 
decipher the ciphered data unit at the input interface to the memory to obtain a deciphered data unit, and 
cipher the data unit at the output interface from the memory to obtain a ciphered data unit” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Krishna teaches “a cryptography accelerator chip” (Abstract). Similarly, Chen teaches “a soft buffer for decoding” (Abstract). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497